Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 1 of 8   PageID 3563



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


 ISSACCA POWELL et. al,                 )
                                        )
       Plaintiffs,                      )
                                        )
 v.                                     )          No. 2:16-2907-SHM-tmp
                                        )
 BILL OLDHAM et. al,                    )
                                        )
       Defendants.                      )


                 ORDER DENYING IN PART AND GRANTING IN PART
                         MOTION REGARDING DISCOVERY


       Before the court by order of reference is the plaintiffs’

 motion    for    a   discovery     conference,    to   permit   merits-based

 discovery, to compel depositions, and for sanctions and fees. (ECF

 No. 288.) For the reasons below, the motion is DENIED IN PART and

 GRANTED IN PART.1

                               I.     BACKGROUND

       This is a putative class action. The plaintiffs are detainees

 who were at one point incarcerated in the Shelby County Jail. They

 allege that due to a problem with the computer system the county

 used to keep track of detainees, they were held for longer than


 1There is a split in authority about whether magistrate judges
 should resolve discovery motions that seek dispositive relief
 (such as this motion) by order or report and recommendation. The
 undersigned’s view is that magistrate judges may deny such relief
 by order but should only recommend granting dispositive relief.
 See Builders Insulation of Tennessee, LLC v. S. Energy Sols., No.
 17-CV-2668-TLP-tmp, 2020 WL 265297, at *4 (W.D. Tenn. Jan. 17,
 2020).
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 2 of 8      PageID 3564



 the law allows, sometimes in spite of court orders for their

 release. The plaintiffs assert this violated their constitutional

 rights. They are asserting claims against Shelby County, a variety

 of officials employed by Shelby County, and the private vendors

 who   sold    the     system   to   the   County.   Defendants   deny     these

 allegations.

       This motion is the result of a dispute about the timing of

 depositions. Negotiations on when depositions would take place

 began in May 2019 and continued for the next ten months. Those

 negotiations were contentious. The plaintiffs claim that Shelby

 County refused to cooperate, ignoring requests to set dates for

 depositions,     asking     that    noticed   depositions   be   reset,     and

 generally attempting to delay the process as much as possible.

 Shelby County denies it acted improperly and argues that the

 depositions could not reasonably have been set as early as the

 plaintiffs wanted because, among other things, the pleadings were

 not   yet    closed   and   because   the   plaintiffs   would   not    provide

 adequate assurances that deposition questions would be limited to

 issues related to class certification. Matters reached a boiling

 point when Ed Raper, the County’s chief information technology

 officer, died unexpectedly due to side effects of a medication.

 The plaintiffs claim that Raper was uniquely important to the case

 because he “is probably the only individual witness with a complete

 picture of what happened when Shelby County launched the [relevant
                                  - 2 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 3 of 8       PageID 3565



 computer] system, what was supposed to happen, and how Shelby

 County responded to the chaos that ensued after the launch was an

 abysmal disaster." (ECF No. 288.)

         In their initial brief, the plaintiffs claimed that Shelby

 County knew of Raper's illness and sought to prevent his testimony

 through this tactic of delay. Shelby County vehemently denies this

 and presents evidence that Raper's death was unexpected. The court

 held a hearing on the motion. At the hearing, plaintiffs conceded

 that they have no evidence and no longer believe that Shelby County

 sought to prevent Raper from testifying by delaying his deposition.

 Plaintiffs argue that sanctions are still warranted based on Shelby

 County’s alleged failure to cooperate in discovery.

         The plaintiffs further argue that this incident demonstrates

 that the bifurcation of class and merits discovery is not working.

 At the outset of this case, the parties agreed that bifurcation of

 class and merits discovery was appropriate and the court ordered

 bifurcation in multiple successive scheduling orders. However,

 disputes      about   the   appropriate       scope   of   class   versus   merits

 discovery have arisen often, many of which have been resolved by

 the undersigned. The plaintiffs argue ending bifurcation would

 speed    up    the    progress   of    this    now    four-year-old   case.    The

 plaintiffs also seek judicial intervention to assist in setting

 deposition dates.

                                  II.    ANALYSIS
                                           - 3 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 4 of 8   PageID 3566



 A.    Sanctions

       Plaintiffs argue that the court should use its inherent powers

 to sanction Shelby County and those defendants who are employed by

 it to punish them for failing to cooperate in discovery. They seek

 three sanctions: (1) a default judgment against Shelby County, or,

 in the alternative, (2) an adverse inference instruction regarding

 Raper’s testimony, and (3) for the notes of any interview defense

 counsel may have conducted with Raper to be deemed no longer

 protected    by   the   attorney-client    privilege    or   work    product

 doctrine.

       To obtain an adverse inference based on discovery misconduct

 that leads to the destruction of evidence, the moving party must

 demonstrate the non-moving party acted with a culpable state of

 mind. Beaven v. U.S. Dep't of Justice, 622 F.3d 540, 554 (6th Cir.

 2010). “The culpable state of mind factor is satisfied by a showing

 that the evidence was destroyed knowingly, even if without intent

 to breach a duty to preserve it, or negligently.” Id. A default

 judgment requires evidence of willful or bad faith conduct. Bank

 One of Cleveland, N.A. v. Abbe, 916 F.2d 1067, 1073 (6th Cir.

 1990).

       There is no evidence the Shelby County defendants acted with

 a culpable state of mind. All the evidence in the record indicates

 that Raper’s death was unexpected. There was thus no reason to

 think that a delay in depositions would lead to the unavailability
                                  - 4 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 5 of 8      PageID 3567



 of Raper’s testimony. Given this, the culpable state of mind factor

 is not satisfied and plaintiffs are not entitled to either an

 adverse inference or default judgment.

        Plaintiffs are also not entitled to have privileged materials

 declared unprotected.2 Plaintiffs did not argue in favor of this

 sanction in their briefing and raised it for the first time at the

 hearing    on    this    motion.    “[T]his       court   will   not      consider

 an argument that is raised for the first time at oral argument.”

 Maher v. Int'l Paper Co., 600 F. Supp. 2d 940, 948 (W.D. Mich.

 2009). To allow such arguments would subject the other party to

 unfair surprise. The motion for sanctions is DENIED.

 B.     Bifurcation

        “Courts   often     bifurcate     discovery    between    certification

 issues and those related to the merits of the allegations.” Manual

 for Complex Litigation, Fourth, § 21.14. The goal of bifurcation

 is to achieve efficiency in the discovery process. However, in

 many cases, bifurcation does the opposite because it leads to

 disputes    about    the    scope   of    class    discovery     versus    merits



 2The court does not mean to suggest that the interview notes the
 plaintiffs seek are immune from disclosure under the work product
 doctrine. A party may obtain information protected by the work-
 product doctrine if it “(1) has a substantial need for the
 information, but (2) is unable to obtain the substantial equivalent
 of the materials without undue hardship.” Stampley v. State Farm
 Fire & Cas. Co., 23 F. App'x 467, 471 (6th Cir. 2001). The question
 the court decides today is limited to the issues properly raised
 in the motion before it.
                                   - 5 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 6 of 8   PageID 3568



 discovery. See, e.g., McCluskey v. Belford High Sch., No. 09-CV-

 14345, 2011 WL 13225278, at *2 (E.D. Mich. Mar. 10, 2011). This is

 particularly problematic when there is significant overlap between

 the facts that are relevant to class certification and the facts

 that are relevant to the merits.

       It is clear that there is significant overlap between class

 and merits issues in this case. Were the court making a decision

 on bifurcation on a blank slate, it would not bifurcate this case.

 However, this case has been bifurcated and the parties have relied

 on bifurcation in crafting their written discovery responses and

 in deciding their case strategies. Ending bifurcation would risk

 reopening previously resolved disputes about the scope of document

 discovery and potentially force an effective reset of the discovery

 process.     The   plaintiffs    have     not   offered   a   satisfactory

 explanation of how bifurcation could be ended without this risk of

 reset. Four years into this case, the court is unwilling to risk

 losing the progress that has already been made in discovery by

 ending bifurcation.

 C.    Depositions

       Finally, the plaintiffs seek court intervention to order the

 defendants to agree to deposition dates. The court agrees that

 judicial intervention is necessary to ensure the speedy progress

 of this case. As such, the court ORDERS the following:


                                         - 6 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 7 of 8   PageID 3569




       The plaintiffs will identify to the defendants those fact

        witnesses they seek to depose who are in the defendants’

        control as soon as practicable. The plaintiffs will also

        identify what dates within the next three months they are

        unavailable to depose witnesses.

       Within seven days of receiving this list of fact witnesses,

        the defendants will provide multiple possible dates for each

        witness’s deposition falling within the next three months.

       Plaintiffs may then choose a date for each deposition in that

        list of possible dates and notice each deposition.

       After these depositions are noticed, the depositions may not

        be canceled by any party unilaterally. Depositions may be

        reset by the agreement of all relevant parties or by court

        order.

       All depositions shall be conducted via videoconference unless

        the parties and the witness agree otherwise.

       Parties may not instruct witnesses not to answer questions

        based on a party’s belief a particular question falls outside

        the scope of class discovery. See Fed. R. Civ. P. 30(c)(2).

       The parties are reminded that the Federal Rules of Civil

        Procedure state that deposition objections “must be stated

        concisely in a nonargumentative and nonsuggestive manner.”

        Fed. R. Civ. P. 30(c)(2). Parties will not make speaking

                                       - 7 -
Case 2:16-cv-02907-SHM-tmp Document 325 Filed 05/29/20 Page 8 of 8   PageID 3570



        objections   at   depositions,   including    speaking   objections

        asserting a particular question is focused on merits issues

        rather than class issues.

       The parties will meet and confer to agree on a process for

        establishing dates for Rule 30(b)(6) depositions.

       The parties shall submit a joint proposed scheduling order by

        June 3, 2020 at the latest.

                               III. CONCLUSION

        For the reasons above, the motion is DENIED IN PART and

 GRANTED IN PART.

        IT IS SO ORDERED.

                                   s/ Tu M. Pham
                                   TU M. PHAM
                                   Chief United States Magistrate Judge

                                   May 29, 2020
                                   Date




                                       - 8 -
